United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-2621
                       ___________________________

                               Margaret Rae Foster

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Cerro Gordo County, an Iowa Municipal Corporation; City of Mason City, an Iowa
 Municipal Corporation; Roungaroun Phaiboun; Kevin Pals; Shad Stoeffler; Terry
 Allen Burns; Additional Unidentified Mason City Police Department Officers or
     Employees; Additional Unidentified Cerro Gordo County Jail Staff; Josh
  Stratmann; Brandon Neidermayer; Justin Faught; Chad Harkema; Rusty Pals;
                        Brenda Crom; Marc Kappmeyer

                     lllllllllllllllllllll Defendants - Appellees
                        ___________________________

                               No. 16-3195
                       ___________________________

                               Margaret Rae Foster

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Cerro Gordo County, an Iowa Municipal Corporation; City of Mason City, an Iowa
 Municipal Corporation; Roungaroun Phaiboun; Kevin Pals; Shad Stoeffler; Terry
 Allen Burns; Additional Unidentified Mason City Police Department Officers or
     Employees; Additional Unidentified Cerro Gordo County Jail Staff; Josh
  Stratmann; Brandon Neidermayer; Justin Faught; Chad Harkema; Rusty Pals;
                        Brenda Crom; Marc Kappmeyer

                     lllllllllllllllllllll Defendants - Appellees
                                  ____________

                    Appeals from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                            Submitted: October 16, 2017
                              Filed: October 23, 2017
                                   [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Margaret Foster appeals from the orders of the District Court granting summary
judgment to defendants in her 42 U.S.C. § 1983 action claiming excessive force and
deliberate indifference. We affirm the District Court. See 8th Cir. R. 47B. We deny
as moot the pending motion.

KELLY, Circuit Judge, concurring in part, dissenting in part.

      Because I believe there remain material facts in dispute regarding the claim of
deliberate indifference against the jail nurse, I would reverse the grant of summary
judgment on this claim. I otherwise concur.

                       ______________________________




                                         -2-